Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered January 19, 2006, which denied the City’s motion to reconsolidate its previously severed third-party action with the main action and set the matter down for a conference to resolve outstanding discovery issues, unanimously affirmed, without costs.
Regardless of whether the City’s motion is deemed one to renew or to reconsolidate, the court did not improvidently exercise its discretion in denying the motion. To begin with, the City served its third-party complaint against third-party defendant on March 24, 2004, which was nearly eight years after plaintiff served defendant City in the main action and 3V2 years after plaintiff filed its note of issue and certificate of readiness. When the City filed this motion, the main action was within three months of its scheduled final trial date, and discovery previously exchanged between the parties in the main action had already been served by the City on the third-party defendant. Neither of these circumstances, however, justified reconsolidation, since they had no significant impact on the prejudice to the third-party defendant’s ability to conduct meaningful discovery of its own and complete it within such a short period of time (see e.g. Seay v Stateside Constr. Corp., 273 AD2d 60 [2000]; Vita Food Prods. v Epstein & Sons, 52 AD2d 522 [1976]). Concur—Marlow, J.E, Williams, Gonzalez, Sweeny and Catterson, JJ.